DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huston et al. (US 2006/0178703).
Regarding claim 1, Huston teaches a method of treating a patient exhibiting an inflammatory response (e.g. ¶¶ 7 – “treating a subject suffering from, or at risk for, an inflammatory disorder”), the method comprising: emitting an electrical impulse near a vagus nerve within the patient (e.g. ¶¶ 7 – “stimulating the vagus nerve in a subject with an electrical signal” necessarily requires an impulse at or near the vagus nerve); and wherein the electrical impulse is sufficient to inhibit an inflammatory response in the patient (e.g. ¶¶ 49 – “treatment before onset of an inflammatory condition to prevent, inhibit or reduce its occurrence”).
Regarding claim 17, Huston discloses a device for treating a patient exhibiting an inflammatory response (e.g. ¶¶ 7 – “treating a subject suffering from, or at risk for, an inflammatory disorder”), the device comprising: a source of energy for emitting an electrical impulse sufficient to inhibit an inflammatory response in the patient (e.g. ¶¶ 8 – “electrical signal generator comprises an electrode assembly for delivering an electrical signal to the vagus nerve of the subject”); and one or more electrodes coupled to the source of energy and positionable near a vagus nerve of the patient to deliver the electrical impulse to the vagus nerve (e.g. ¶¶ 9 – “signal generator comprises an electrode assembly for delivering an electrical signal to the vagus nerve”).
Regarding claims 2-3 and 18-19, Huston teaches/discloses the electrical impulse is to inhibit release of a pro-inflammatory cytokine – specifically TNF alpha (e.g. ¶¶ 51).
Regarding claims 8, 13, and 24, Huston further comprises transmitting the electric current transcutaneously and non-invasively from the contact surface through the outer skin surface of the patient – in the neck region, such that the electrical impulse is generated at or near the vagus nerve (e.g. ¶¶ 23).
Regarding claims 9-16 and 25-29, Huston indicates an electrical pulse comprising bursts of 2-20 pulses, at 5-100 Hz, with a duration of approximately 200 microseconds, applied 2-5 timse a day, with a single dosage between 1-3 minutes (e.g. ¶¶ 8-9).
Claims 1-5 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shafer et al. (US 2005/0075702).
Regarding claim 1, Shafer teaches a method of treating a patient exhibiting an inflammatory response (e.g. Abstract), the method comprising: emitting an electrical impulse near a vagus nerve within the patient (e.g. ¶¶ 12 – “…stimulated electrically with, for example, a pulse generator. In an embodiment, stimulation of the parasympathetic nervous system may include stimulation of the vagus nerve”); and wherein the electrical impulse is sufficient to inhibit an inflammatory response in the patient (e.g. ¶¶ 8 – inhibition to strengthen immune response).
Regarding claim 17, Shafer discloses a device for treating a patient exhibiting an inflammatory response (e.g. ¶¶ Abstract), the device comprising: a source of energy for emitting an electrical impulse sufficient to inhibit an inflammatory response in the patient (e.g. ¶¶ 12 – “…stimulated electrically with, for example, a pulse generator. In an embodiment, stimulation of the parasympathetic nervous system may include stimulation of the vagus nerve”); and one or more electrodes coupled to the source of energy and positionable near a vagus nerve of the patient to deliver the electrical impulse to the vagus nerve (e.g. ¶¶ 31 – cuff electrode).
Regarding claims 2-5 and 18-21, Shafer teaches/discloses the electrical impulse is sufficient to inhibit release of a pro-inflammatory cytokine and sufficient to increase an .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Huston (US 2006/0178703), as applied to claim 1 above, in view of Tracey et al. (USP# 9,662,490).  Huston fails to expressly disclose activating a sympathetic fiber in a splenic nerve to release norepinephrine into a spleen to release acetylcholine.  In the same field of endeavor, Tracey discloses a device which transfers electrical current through the neck of the patient (e.g. Abstract) and further where sympathetic fibers in a splenic nerve are tied into vagal stimulation to release norepinephrine into a spleen to release acetylcholine, in order to properly attenuate TNF (e.g. Cols 5-6, etc.).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate a similar stimulation scheme and parameter as taught by Tracey 2, into the stimulation regimen of Tracey, in order to yield the predictable results of providing effective attenuation or inhibition of TNF in the patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792